 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          PEOPLETECH GROUP INC,                            CASE NO. C19-1959 MJP

11                                 Plaintiff,                ORDER GRANTING STIPULATED
                                                             MOTION TO MODIFY BRIEFING
12                  v.                                       SCHEDULE

13          UNITED STATES DEPARTMENT OF
            HOMELAND SECURITY et al.,
14
                                   Defendants.
15

16          For good cause shown, the Court GRANTS Plaintiff’s stipulated motion to modify the

17   briefing schedule for the parties’ cross-motions for summary judgment. It is hereby ORDERED

18   that the parties shall comply with the following deadlines:

19            Plaintiff’s Motion for Summary Judgment                     June 18, 2021

20            Defendants’ Cross-Motion for Summary Judgment               July 23, 2021
              and Opposition to Plaintiffs’ Motion
21
              Plaintiff’s Opposition to Defendants’ Cross-Motion          August 20, 2021
22            and Reply in Support of Plaintiff’s Motion

23            Defendants’ Reply in Support of their Cross-Motion          September 17, 2021

24


     ORDER GRANTING STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated May 24, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED MOTION TO MODIFY BRIEFING SCHEDULE - 2
